Lawrence, Judge:
The question of the proper value for dutiable purposes of certain bicycles, imported from England, is the subject of the appeals for a reappraisement enumerated in the schedule of reappraisement appeals, attached to and made part of the decision herein.
The parties hereto have stipulated and agreed that, on or about the dates of exportation, merchandise such or similar to that involved in said appeals was not freely offered for sale to all purchasers' in the principal markets of England for export to the United States, nor for sale to all purchasers in the principal markets of England for home consumption, nor was it freely offered in the United States for sale for domestic consumption. It was further stipulated and agreed that the values set forth in schedule “A,” attached to and made part of this decision, represent the cost of production for the items enumerated therein, as such value is defined in section 402 (f) of the Tariff Act of 1930 (19 U. S. C. § 1402 (f)).
Upon the agreed facts of record, I find and hold that cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, is the proper basis of value for the bicycles in issue and that said value is as shown in schedule “A,” attached to and made part of this decision.
Judgment will be entered accordingly.